Citation Nr: 0930665	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema, to include 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964 and from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The Board notes that in personal statements as well as in his 
Board hearing testimony, the Veteran expressed the desire to 
expand his claim to include entitlement to service connection 
for a generalized lung disorder, to include as due to 
asbestos exposure.  The October 2004 rating decision, the 
statement of the case, and the supplemental statements of the 
case addressed the narrow issue of entitlement to service 
connection for emphysema, to include as due to asbestos 
exposure.  Therefore, the Board finds it would be improper to 
adjudicate a broader claim of entitlement to service 
connection for a generalized lung disorder.  See 38 C.F.R. 
§§ 19.29, 19.31 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Accordingly, the claim of entitlement to service connection 
for a generalized lung disorder (to exclude emphysema), to 
include as due to asbestos exposure, is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

The Veteran has reported that his currently diagnosed 
emphysema was caused by asbestos exposure while serving on 
Navel and Coast Guard ships in the early 1960's.  
Specifically, he has alleged that his military occupational 
specialty, deckhand, required that he not only spend time 
removing asbestos from insulated pipes but sleep in cabins 
that contained powder, which he later determined was asbestos 
dust.  He also reported that he was exposed to asbestos in 
that he slept below the asbestos-coated flight deck and was 
stationed on ships while they were in dry dock undergoing 
repairs.

In this regard, the Board notes that there is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Also, 
an opinion by the VA Office of General Counsel has discussed 
the development of asbestos claims.  VAOPGCPREC 4-00 (April 
13, 2000).  The Board also notes that the aforementioned 
provisions of M21-1 have been rescinded and reissued, as 
amended, in a manual rewrite (MR) in 2005.  See M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

Moreover, the United States Court of Appeals for Veterans 
Claims has held that VA must analyze the Veteran's claim of 
entitlement to service connection for asbestos-related 
diseases under these administrative protocols using specific 
criteria.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Specifically, 
the Board must consider the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in a number of lung 
disorders.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. 
C, Para. 9b.  While the list does not specifically list 
emphysema, that omission is not fatal to the Veteran's claim 
because the M21-1MR only says that the listed disease 
processes may be caused by asbestos exposure and does not 
exclude other disease processes, such as emphysema.  Id.  As 
to occupational exposure, the M21-1MR notes that exposure to 
asbestos has been shown in cases, such as the current one, 
where Veteran's worked around insulation and in shipyards.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's service personnel records document the fact 
that he served aboard the U.S.S. PINE ISLAND from May 1961 to 
May 1964, the U.S.S. CORAL SEA from May 1964 to September 
1964, and the U.S.C.G.C. TANEY from February 1965 to January 
1966.  In addition, the Board finds that the Veteran is both 
competent and credible to report that his duties included 
removing insulation from pipes as well as to report that he 
saw white dust on his bunk.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  However, the Veteran also 
testified that following his separation from active duty he 
spent approximately the next forty years serving in the 
Merchant Marines carrying out the same type of duties he 
carried out for the Navy and Coast Guard.  He also testified 
that he had smoked for over forty years.
Given the above record and the M21-1MR development 
guidelines, the Board finds that a remand is required to find 
out if any of the ships the Veteran served on where in dry 
dock for repairs during his time in service, to obtain from 
the Veteran a post-service work history, and to obtain an 
addendum to the October 2005 VA examination that (taking into 
account the claimant's in-service and post-service work 
history as well as his smoking history) provides a medical 
opinion as to the origins of his currently diagnosed 
emphysema.  See 38 U.S.C.A. § 5103A(b), (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); M21-
1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

While the appeal is in remand status, the RO/AMC should also 
obtain and associate with the record the medical records the 
Veteran testified where being held by his attorney in 
connection with his asbestos action and the records he 
previously identified at Urgent Care of Green County.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
an updated Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2009); and 38 C.F.R. § 3.159 (2008).

2.  The RO/AMC should obtain any 
outstanding VA treatment records from 
October 2007 to the present.  If no VA 
treatment records are available, this 
should be memorialized in the Veteran's 
claims file.

3.  The RO/AMC should again, after 
obtaining all needed authorizations, 
obtain and associate with the record the 
Veteran's records being held his attorney 
and U.C.O.G.C.  If the records cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be memorialized in the 
Veteran's claim's file.

4.  The RO/AMC should contact the Navy 
and the Coast Guard and ascertain if the 
U.S.S. PINE ISLAND (from May 1961 to May 
1964), the U.S.S. CORAL SEA (from May 
1964 to September 1964), and/or the 
U.S.C.G.C. TANEY (from February 1965 to 
January 1966) had been in dry dock 
undergoing repairs.  If this information 
is unavailable, this should be 
memorialized in the Veteran's claim's 
file and the Veteran notified in writing.  
Because this information is found in 
Federal records, if it cannot be secured, 
a written unavailability memorandum must 
be prepared and added to the claim's 
folder and the Veteran offered an 
opportunity to respond.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

5.  The RO/AMC should contact the Veteran 
to request he provide a statement as to 
his post-service employment history, 
which includes the approximate dates of 
his employments and the nature of his 
duties at each of his places of 
employment.  The Veteran should also 
indicate whether he was required to 
participate in any annual examinations 
for such employment.

6.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an additional 
medical opinion to supplement the October 
2005 VA examination.  The claim's file 
and a copy of this remand should be 
forwarded to the examiner.  Based on a 
review of the claim's folder as well as 
the detailed employment history with 
respect to potential exposure to 
asbestos, the examiner should answer the 
following questions:

(a)  Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that the Veteran has 
emphysema?

(b)  If so, is it at least as likely as 
not (i.e., 50 percent or greater degree 
of probability) that the Veteran's 
emphysema began during service or is 
causally linked to any incident of 
service, to include his claimed in-
service asbestos exposure, as opposed to 
his post-service employment and his 
history of smoking?

(c)  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely as not" 
support the contended causal 
relationship; "less likely as not" 
weighs against the claim.  

The examiner is requested to provide a 
thorough rationale for any opinion 
expressed and note that the claims file 
has been reviewed in conjunction with the 
opinion.

7.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

